Exhibit 10.1

 

Grant No.:       

 

CUBESMART
2007 EQUITY INCENTIVE PLAN
(As Amended and Restated, Effective June 2, 2010)

 

PERFORMANCE SHARE UNIT AWARD AND AGREEMENT

 

This is a Performance Share Unit Award (this “Award”) from CubeSmart, a Maryland
real estate investment trust (the “Company”), to the Grantee named below (the
“Grantee”), subject to the vesting performance and conditions set forth in the
attachment.  Except as otherwise provided below, upon and subject to the vesting
of the Performance Share Units (the “PSUs”) under this Award, the Company will
deliver one common share of beneficial interest, $.01 par value (a “Share”), of
the Company to the Grantee for each vested PSU, subject to adjustment as
provided below under “Adjustments”).  Additional terms and conditions applicable
to this Award are set forth in this cover sheet, in the attached Agreement and
in the Company’s Amended and Restated 2007 Equity Incentive Plan (the “Plan”).

 

Award Date: May 30, 2012

Award Date Price: $11.32

Vesting Date: December 31, 2013

Measurement Date: June 30, 2014
Name of Grantee:  Dean Jernigan
Number of PSUs Covered by this Award, subject to satisfaction of the applicable
performance and vesting conditions:

 

Maximum:

412,002

Target:

274,668

Threshold:

137,334

 

By signing this cover sheet, the Grantee agrees to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
has been provided to the Grantee.  The Grantee acknowledges that he or she has
carefully reviewed the Plan and agrees that in the event any provision of this
Award or the attached Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall control.

 

 

Grantee:

/s/ Dean Jernigan

 

 

Name: Dean Jernigan

 

 

 

 

Company:

/s/ William M. Diefenderfer III

 

 

Name: William M. Diefenderfer III

 

 

Title: Chairman

 

 

S-1

--------------------------------------------------------------------------------


 

CUBESMART
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT AGREEMENT

 

PSUs/Non-transferability

 

This Award is a Performance Based Performance Award for up to the maximum number
of PSUs set forth on the cover sheet and is subject to the performance and
vesting conditions described below. Each PSU that vests represents the right to
delivery of one Share (subject to adjustment as provided below under
“Adjustments”). The PSUs are restricted and may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Shares potentially subject to delivery upon vesting of PSUs be made subject to
execution, attachment or similar process.

 

 

 

Vesting of PSUs and Issuance of Shares

 

Except as otherwise provided below, the Company will issue on the Measurement
Date one Share (subject to adjustment as provided below under “Adjustments”) in
your name with respect to each PSU that vests pursuant to the terms of this
Agreement.

 

Provided that you continue in service through the Vesting Date, the number of
PSUs that shall vest shall be equal to the number that is the product of
(i) 274,668 multiplied by (ii) the Performance Vesting Factor (as defined below)
on the Measurement Date.

 

The Performance Vesting Factor shall be a fraction equal to “x” divided by “y”
where:

 

“x” is the average closing Share price during the thirty (30) trading days
immediately preceding the Measurement Date, provided that “x” shall not exceed
1.5 * Award Date Price, and provided that if the applicable average closing
Share price is less than 0.5 * Award Date Price, the value of “x” shall be
deemed to be zero; and

 

“y” equals the Award Date Price.

 

For avoidance of doubt, if the applicable average closing Share price on the
Measurement Date is less than 0.5 * Award Date Price, then no PSUs shall vest
and, therefore, no Shares shall be deliverable with respect to PSUs, and all
Shares that were potentially deliverable with respect to PSUs on the Measurement
Date shall be forfeited.

 

 

 

Termination of Service Due to Death, Disability, or Company-

 

If your service with the Company terminates due to death, disability or
Company-initiated termination without Cause or (if you have an Employment
Agreement with the Company that provides for severance benefits upon your
resignation for Good Reason) you terminate service

 

2

--------------------------------------------------------------------------------


 

Initiated Termination of Service Without Cause

 

due to your resignation for Good Reason, then the number of PSUs subject to this
Award shall be fixed at the Target number of PSUs listed on the cover sheet,
provided further that if you terminate service because of a Company-initiated
termination of service without Cause, vesting of your PSUs is also conditioned
on your continued adherence to all restrictive covenants and confidentiality
obligations you have to the Company or any of its Subsidiaries or Affiliates
from the date on which your service terminates through the Vesting Date. As used
in this Agreement, (i) the term “Cause” has the meaning given to it in the Plan
or (if you have an Employment Agreement with the Company) the Employment
Agreement between you and the Company, and (ii) the term “Good Reason” has the
meaning given to it in the Employment Agreement (if any) between you and the
Company.

 

 

 

Change In Control

 

In the event of a Change in Control before the Measurement Date, the number of
PSUs subject to this Award shall be fixed at the Target number of PSUs listed on
the cover sheet. The Target number of PSUs shall vest if you continue in service
through the Vesting Date, provided that the Target number of PSUs shall vest on
the date your service terminates if your service terminates because of a
Company-initiated termination of service without Cause, or (if you have an
Employment Agreement with the Company that provides for severance benefits upon
a resignation for Good Reason) you terminate service due to your resignation
with Good Reason. If your service terminates because of your death or disability
after a Change in Control and before the Measurement Date, the number of PSUs
subject to this Award shall be fixed at the Target number of PSUs listed on the
cover sheet and shall vest as of the date your service terminated because of
your death or disability.

 

3

--------------------------------------------------------------------------------


 

Forfeiture of Unvested Shares

 

Except as provided pursuant to the terms of any Employment Agreement between you
and the Company or in the provisions of this Award relating to Change in
Control, in the event that your service terminates for any reason other than for
Good Reason, death, disability, or Company-initiated termination of service
without Cause before the Vesting Date, you will forfeit to the Company all of
the Shares subject to this Award that have not yet vested.

 

 

 

Repayment

 

 

If it is determined by the Board of Trustees (the “Board”) of the Company or
Compensation Committee of the Board (the “Committee”) that your gross
negligence, intentional misconduct or fraud caused or partially caused the
Company to have to restate all or a portion of its financial statements, the
Board or Committee, in its sole discretion, may, to the extent permitted by law
and to the extent it determines in its sole judgment that it is in the best
interests of the Company to do so, require repayment of Shares delivered
pursuant to vested PSUs or effect the cancellation of unvested PSUs if (i) the
vesting of PSUs was calculated based upon, or contingent on, the achievement of
financial or operating results that were the subject of or affected by the
restatement, and (ii) the extent of vesting of PSUs would have been less had the
financial statements been correct.  You also agree that each of the Board and
Committee has the authority to amend this provision relating to cancellation or
repayment to the extent it reasonably determines that such an amendment is
required to comply with the Dodd—Frank Wall Street Reform and Consumer
Protection Act, or any other applicable law relating to cancellation or
repayment of compensation following the restatement of financial statements by a
public company.

 

 

 

Discretion to Pay Cash Instead of Delivering Shares

 

At any time you may have the right to receive Shares in connection with the
vesting of PSUs under this Agreement, the Company may direct that you shall
receive payment, subject to applicable withholding in cash in an amount equal to
the closing Share price on the date on which the Share would otherwise be
delivered to you (or if such date is not a trading date, the closing Share price
on the immediately preceding trading date). 

 

 

 

Withholding Taxes

 

You agree, as a condition of this Award, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of PSUs or Shares acquired under this Award. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of PSUs or Shares
issuable under this Award, the Company shall have the

 

4

--------------------------------------------------------------------------------


 

 

 

right to: (i) require such payments from you, (ii) withhold such amounts from
other payments due to you from the Company or any Affiliate or (iii) cause an
immediate forfeiture of Shares subject to vesting pursuant to this Agreement in
an amount sufficient to satisfy the withholding or other taxes due.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or Affiliates) in any capacity.

 

 

 

Shareholder Rights

 

You do not have any of the rights of a shareholder by virtue of or with respect
to the PSUs unless and until the PSUs relating to the Shares vest.  You do not
have the right to make an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended.

 

 

 

Adjustments

 

In the event of a Share combination or split, a Share dividend or a similar
change in the Shares, the number of Shares covered by this Award and the
applicable closing Share prices shall be adjusted pursuant to the Plan, provided
that the adjusted number of Shares shall be rounded down to the nearest whole
number.  Shares subject to delivery under PSUs shall be subject to the terms of
any agreement of merger, liquidation or reorganization which become applicable
to the Company.

 

 

 

Legends

 

Any certificates representing Shares issued in connection with this Award shall,
where applicable, have endorsed thereon the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to

 

5

--------------------------------------------------------------------------------


 

 

 

facilitate the administration of the Plan.

 

By accepting this Award, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this Award, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Secretary of the Company to request paper copies of
these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6

--------------------------------------------------------------------------------